 616
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 74
 
Atlantic Veal & Lamb, Inc. 
and
 
K
nitgoods  Workers

 
Union, Local 155, Union of Needletrades, Indu
s-
trial & Textile Employees, AFL

CIO.  
Case
s
 
29

CA

0
24484, 29

CA

0
24619, and 29

CA

0
24669
 
Jun
e 2
7
, 2012
 
SECOND SUPPLEMENTAL 
DECISION AND ORDER 
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On July 16, 2010, Administrative Law Judge Raymond 
P. Green issued the attached second supplemental dec
i-
sion.  The Acting General Counsel filed exceptio
ns and a 
supporting brief.  The Respondent filed cross
-
exceptions 
with a supporting brief and an answering brief. 
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the sec
ond supplemental d
e-
cision and the record in light of the exceptions and briefs 
and has decided to affirm the judge

s rulings, findings, 
and conclusions only to the extent consistent with this 
Second Supplemental Decision and Order. 
 
Introduction
 
On June 30
, 2004, the Board issued the underlying d
e-
cision in this case, finding, in relevant part, that R
e-
spondent Atlantic Veal & Lamb, Inc. had unlawfully 
discharged employee Jeorge Ogando.  As a result of this 
unfair labor practice finding, the Board ordered the
 
R
e-
spondent to reinstate Ogando to his former position or, if 
that position no longer existed, to a substantially equiv
a-
lent position.  The Board also ordered the Respondent to 
make Ogando whole for any loss of earnings and other 
benefits suffered as a res
ult of the Respondent

s unlawful 
actions.  The Board

s Decision and Order was subs
e-
quently enforced by the United States Court of Appeals 
for the District of Columbia Circuit.
1
 
 
Following the issuance of a compliance specification 
and a hearing, the judge issued a supplemental decision 
on July 16, 2010, denying Ogando backpay from the date 
of Ogando

s discharge, August 28, 2001, until June 7, 
2004.  The judge found that Ogando had
, on a mortgage 
application, claimed employment and earnings for that 
period that he had failed to report to the General Cou
n-
sel.  The judge decided that it was impossible to dete
r-
mine Ogando

s actual wages for that period, and he 
therefore declined to awa
rd any backpay for it.  The 
judge did, 
 
however, 
 
order 
 
that 
 
the 
 
Respondent make 
 
                                        
        
 
1
 
Atlantic Veal & Lamb, Inc.
, 342 NLRB 418 (2004), enfd. per cur
i-
am 156
 
Fed. Appx. 330 (D.C. Cir. 
2005).
 
Ogando whole for the period from June 7, 2004, until 
such time as the Respondent makes Ogando a valid offer 
of reinstatement.
2
  
Both the Respondent and the General 
Counse
l filed exceptions to the judge

s decision.  
 
On May 28, 2010, the Board issued a Supplemental 
Decision and Order
3
 
in which it adopted the judge

s re
c-
ommended backpay order for the period beginning June 
7, 2004, and continuing until the Respondent makes O
g-
ando a valid offer of reinstatement.
4
  
The Board, howe
v-
er, found that the judge erred in failing to make specific 
findings regarding Ogando

s credibility and his interim 
earnings from the date of his discharge until June 7, 
2004.  The Board severed that po
rtion of the case and 
remanded it to the judge so that he could reconsider the 
evidence, make credibility determinations, and make and 
explain his findings regarding Ogando

s earnings for the 
specified period.  
 
On July 16, 2010, the judge issued the attac
hed second 
supplemental decision.  First, the judge found that Oga
n-
do was entitled to b
ackpay in the amount of $3440
 
for 
the period of November 1, 2001
,
 
through December 31, 
2001.  Second, the judge found that Ogando was not ent
i-
tled to backpay for the per
iod of January 2002 until June 
7, 2004.  In so finding, the judge discredited Ogando

s 
testimony that he had little or no income in 2002 and 
2003.  The judge also discredited the testimony of Angel 
Diaz that Ogando did not work for him at Royal Quality 
Gen
eral Construction or Royal Roofing during that time.  
Although he does not so state with any clarity, the judge 
appears to have found that Ogando had worked for Diaz 
in 2002

2003 and would have continued to do so until he 
was hired by Whole Foods on June 7
; thus, the judge also 
denied Ogando backpay for the first and second quarters 
of 2004.  
 
For the reasons stated below, we find that the judge 
erred by beginning Ogando

s backpay on November 1, 
2001
,
 
and by failing to calculate overtime pay for the 
fourth 
quarter of 2001.  In addition, we find that the 
judge erred by finding that the Respondent met its bu
r-
den to show that Ogando is disqualified from receiving 
backpay for 2002, 2003, and the first and second quarters 
of 2004. 
 
                                        
        
 
2
 
On June 7, 2004, Ogando began working for Whole Foods.  The 
judge found that Ogando

s interim earnings at Whole Foods were not in 
dispute.  
 
3
 
Atlantic Veal & Lamb, Inc., 
355 NLRB 228 (2010). 
 
4
 
The Board found that an offer of reinstatement to Og
ando will not 
be valid unless it:  (1) raises Ogando

s pay rate to what it would have 
been but for the illegal discharge; (2) offers him an opportunity to 
participate in its health insurance plan; and (3) provides him the proper 
amount of vacation pay.
 
 ATLANTI
C VEAL
 
&
 
LAMB
,
 
INC
.
 
 
617
 
Analysis
 
1. 
Fourth 
q
uarter 2001
 
The judge found that Ogando was entitled to b
ackpay 
in the amount of $3440
 
for the period of November 1, 
through December 31, 2001.  Both the Respondent and 
the Acting General Counsel except to the judge

s fin
d-
ing.  The Respondent makes two arguments.  Fi
rst, it 
argues that Ogando should be disqualified from receiving 
backpay in 2001 because he did not mitigate his losses.  
In the alternative, the Respondent argues that Ogando 
should receive at most 6 weeks of backpay for 2001 b
e-
cause his testimony indicat
es that he did not start looking 
for work until mid
-
November.  The Acting General 
Counsel

s exception is limited to the judge

s failure to 
consider overtime in the calculation of backpay for this 
period. 
 
To begin, we find that the evidence does not 
support 
the Respondent

s argument that Ogando failed to mit
i-
gate his damages in 2001.  But we find merit in the R
e-
spondent

s alternative argument

that the backpay per
i-
od did not commence on November 1, 2001, because, on 
that date, Ogando had not yet begun 
searching for work.  
As set forth above, the date of Ogando

s unlaw
ful di
s-
charge was August 28, 200
1.  Although the record does 
not indicate an exact date that Ogando began searching 
for work, Ogando testified that his job search began in 

mid
-
November.

  
Consistent with 
Grosvenor Resort
, 
350 NLRB 1197 (2007), because Ogando did not begin 
searching for work within 2 weeks of his unlawful term
i-
nation, the commencement of the backpay period is 
tolled until the time that his search for work actually b
e-
gan.  Ba
sed on Ogando

s testimony, we find that Ogando 
began his search for work on November 15, 2001.  Thus, 
for 2001, Ogando is entitled to backpay for only the last 
6 weeks.  
 
We also find merit in the Acting General Counsel

s 
exception to the judge

s failure t
o include overtime in the 
backpay calculation for that 6
-
week period.  In its su
p-
plemental decision, the Board adopted the Acting Ge
n-
eral Counsel

s formula for calculating backpay, pursuant 
to which Ogando is entitled to backpay at $10.75 per 
hour, plus ov
ertime.  The backpay specification ind
i-
cates, and it is uncontested, that during the fourth quarter 
of 2001, comparable employees worked an average of 
14.69 hours of overtime per week.  Thus, the amount 
owed Ogando for overtime is $666.84 per week.  A
c-
cord
ingly, we find that Ogando is owed an additional 
$4
,
001.04 for the last 6 weeks of 2001. 
 
2.  
2002, 2003
,
 
and 2004 
 
The Acting General Counsel has excepted to the 
judge

s finding, on remand, that Ogando was not entitled 
to backpay for 2002, 2003, and the f
irst two quarters of 
2004.  As stated above, the judge discredited Ogando

s 
assertion that he had little or no income in 2002 and 
2003; the judge also discredited Angel Diaz, who test
i-
fied that Ogando did not work for Diaz

 
companies

Royal Quality General 
Construction or Royal Roofing

during the backpay period.  Based on those credibility 
resolutions, the judge appears to have found that Ogando 
had worked for Diaz in 2002

2003 and that he would 
have continued to do so until he was hired by Whole 
Foods in Ju
ne 2004.  The judge

s credibility findings are 
based on a W
-
2 and two pay statements from Royal 
Quality Construction that were submitted to a bank, by or 
on behalf of Ogando, to obtain a mortgage.  The General 
Counsel urges that the Board not adopt the jud
ge

s cred
i-
bility findings, asserting that Ogando

s tax returns from 
2002

2004 establish that he earned less than the amount 
indicated on the W
-
2 and pay statements from Royal 
Quality Construction.  
 
We find it unnecessary to pass on the judge

s credibi
l-
ity
 
determinations because, even accepting those dete
r-
minations, we find that the Respondent did not meet its 
burden to show that Ogando had additional earnings in 
2002, 2003, and the first two quarters of 2004 that he 
failed to report to the Board.  As expla
ined below, we 
reverse the judge

s finding that Ogando is disqualified 
from receiving backpay for that period.  
 
The judge found that, because the W
-
2 and pay stat
e-
ments submitted to the bank disclose that Ogando had 
higher earnings in 2002

2003 than he re
ported to the 
Board, the Respondent met its burden to show that O
g-
ando had higher earnings than he reported to the General 
Counsel.  We disagree.  Although the judge discredited 
Ogando, he did not make any affirmative findings of fact 
regarding Ogando

s in
terim earnings for 2002, 2003, and 
the first half of 2004
.
 
5
  
This is unsurprising, as other 
findings and evidence cast doubt on the issue of Oga
n-
da

s earnings during this period.  As the judge acknow
l-
edged in footnote 3 of his decision, the documents su
b-
m
itted to the bank could have been forgeries created by 
Diaz and Ogando to secure a larger mortgage than Oga
n-
do would have otherwise qualified for.
6
  
Additionally, 
                                        
        
 
5
 
P
arts Deport
 
and 
American Navigation
, relied on by our dissenting 
colleague, are distinguishable.  In both of those cases, the Board made 
an affirmative finding that the discriminatee had concealed earnings 
from the Board.  See 
Parts Depot
, 348 NLRB 152, 15
3 (2006), enfd. 
260 Fed. Appx. 607 (4th Cir. 2008); 
American Navigation Co.
, 268 
NLRB 426, 428

429 (1983).  The judge made no such finding here, 
and the record does not support one.  
 
6
 
The judge surmises that, if the record had been reopened, Ogando 
and D
iaz might have testified that they participated in a 

fraudulent 
scheme with the realtor to obtain money from a bank.

  
The judge

s 
speculation about what Ogando

s testimony might have been is mi
s-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
618
 
and not addressed by the judge, Ogando

s tax returns, 
adduced by the General Counsel, directl
y conflict with 
the mortgage documents and report lower interim ear
n-
ings.
7
  
 
In a compliance proceeding, the burden is on the R
e-
spondent to show that the discriminatee had interim ear
n-
ings that he concealed from the General Counsel.  
Cibao 
Meat Products,
 
3
48 NLRB 47, 48 (2006).  Here, there is 
no doubt that Ogando lied to someone about his earnings.  
The question, however, is whether the Respondent has 
met its burden of showing that he lied to the Board.  See 
id. (even assuming arguendo that the discriminat
ee deli
b-
erately misled third parties, that would not 

operate to 
reduce the [r]espondent

s obligation to remedy its unfair 
labor practice

).  As set forth above, the evidence in the 
present case creates no more than an unresolved doubt as 
to whether Ogando
 
concealed earnings from the General 
Counsel, and doubt alone will not suffice to satisfy the 
Respondent

s burden.  
See 
United Aircraft Corp.,
 
204 
NLRB 1068 (1973) (uncertainties should be resolved in 
favor of the 

backpay
 
claimant rather than the respondent 
wrongdoer

); accord
:
 
Cibao Meat Products,
 
supra.
8
 
Accordingly, we reverse the judge and find that the 
Respondent failed to establish that Ogando concealed 
income from the General Counsel for any quarter of the 
backpay p
eriod.  Further, we find that Ogando is entitled 
to backpay in the amount set forth in the second amended 
compliance specification for 2002, 2003, and 2004.     
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Atlantic Veal & Lamb, Inc
., New York, 
New York, its officers, agents, successors, and assigns 
shall make Jeorge Ogando whole for the period from 
November 15, 2001
,
 
until June 7, 2004, by paying him 
the amount following his name, plus interest accrued to 
the date of payment, as pre
scribed in 
New Horizons
, 283 
                                        
                                     
 
placed, however, in light of Ogando

s express, uncontested t
estimony at 
the compliance hearing that the documents submitted in support of the 
mortgage were fraudulent.
 
7
 
Contrary to our dissenting colleague

s argument, we are not giving 
dispositive weight to Ogando

s tax returns.  Rather, we find that, al
t-
hough the
 
judge relied on the mortgage documents to discredit Ogando 
and Diaz, the judge failed to reconcile those documents with Ogando

s 
tax returns.  Thus, the Board is left to interpret conflicting documentary 
evidence.  
 
8
 
As the Board stated in 
Cibao
, 

[a]lth
ough we acknowledge the o
b-
vious discrepancies [in the documentary] evidence, we do not believe 
that the mere existence of such discrepancies suggests willful concea
l-
ment.  More importantly, the Respondent, who bears the burden of 
proof on this matter, has 
not shown that the above discrepancies reflect 
willful concealment of 
earnings from the Board.

  
See 
Atlantic Limo
u-
sine, Inc.
, 328 NLRB 257, 257 (1999)
 
(citing 
Paper Moon Milano
, 318 
NLRB 962, 963 (1995)
). Id. at 48 (emphasis in original). 
 
 
NLRB 1173 (1987), minus tax withholdings required by 
Federal and State laws:
 
 
Jeorge Ogando
 
$74,461.37
 
 
M
EMBER 
H
AYES
, dissenting in part.
 
It is undisputed that discriminatee Joerge Ogando must 
be denied backpay for each quarter
 
in which he co
n-
cealed interim earnings from the Board.  
Parts Depot, 
Inc., 
348 NLRB 152
, 153 (2006), enfd. 260 Fed.
 
Appx. 
607 (4th Cir. 2008); 
American Navigation Co., 
268 
NLRB 426
, 428

429 (1983).
  
At an earlier stage in this 
compliance proceeding, the Board remanded the case to 
the administrative law judge for the specific purpose of 
making necessary credibility findings about Ogando

s 
interim earnings claims.
1
  
Based on the judge

s decision, 
my c
olleagues acknowledge that Ogando lied about his 
earnings 

to someone.

  
They nevertheless award him 
more than $70,000 in backpay because, in their view, 
there is 

an unresolved doubt

 
whether he lied about the 
amount of interim earnings to the Board or in
stead lied to 
others in order to obtain a mortgage and employment. I 
disagree.  The judge having discredited evidence su
p-
por
t
ing Ogando

s version of events, the Respondent has 
shown by a preponderance of the credited evidence that 
Ogando lied to the Board 
about his interim earnings for 
2002, 2003, and the first two quarters of 2004.  I would 
therefore affirm the judge

s determination that he is not 
entitled to any backpay for that period.
2
 
The only interim earnings Ogando reported to the 
Board for the relev
ant period was from sporadic self
 
e
m-
ployment in light construction. His tax returns also show 
this income. However, a mortgage application he submi
t-
ted in 2003 showed he was employed by Royal Quality 
General Construction or Royal Roofing during this per
i-
od
 
with annual earnings of more than $60,000. A job 
application that he subsequently submitted to Whole 
Foods also showed this employment, plus additional e
m-
ployment with Jerry

s Grocery. The record also includes 
W
-
2 forms from Royal Quality and a check from
 
Jerry

s 
Grocery that are consistent with these statements. The 
record therefore contains evidence of two jobs Ogando 
held in the relevant period, while Ogando reported inte
r-
im earnings only from his self
 
employment.  Absent co
n-
tradiction by credible evide
nce, this documentary ev
i-
dence meets the Respondent

s burden of proving that 
Ogando willfully concealed earnings from the Board.
 
There is no credible contradictory evidence.  To be 
sure, Ogando testified that the documents showing co
n-
                                        
        
 
1
 
Atlantic Veal 

 
Lamb, Inc.
, 355 NLRB 228, 229 (2010).
 
2
 
I
 
join in my colleagues

 
finding that Ogando is owed $4
,
001.04 for 
the last 
6
 
weeks of 2001.
 
 ATLANTI
C VEAL
 
&
 
LAMB
,
 
INC
.
 
 
619
 
cealed earnings were f
alse, and his friend, Royal Quality 
O
wner Angel Diaz, gave supporting testimony.  The 
Board remanded this case specifically to allow the judge 
to address the credibility of this testimony, stating that 
that 

if the judge actually determined that, despite O
ga
n-
do

s denial, he, in fact, had significant income in 2002 
and 2003 not reported to the Board, then 
Parts Depot
 
would call for the curtailment of Ogando

s backpay in 
those relevant quarters.

3
 
The judge made that determ
i-
n
a
tion, but the majority awards bac
kpay to Ogando an
y-
way.
4
 
Their reasons for doing so do not withstand scrut
i-
ny.
 
The majority first asserts that the judge made no a
f-
firmative findings regarding the amount of Ogando

s 
interim earnings during the relevant period. But no such 
finding was requi
red. 
American Navigation Co
., supra at 
428, 430

4
31 (backpay denied based solely upon a fin
d-
ing of deliberate concealment even though actual interim 
earnings could not be ascertained). Indeed, deliberate 
concealment was found under strikingly similar circu
m-
stances in 
Parts Depot, 
supra (backpay claimant listed in 
a job application interim employment not reported to the 
Board; her testimony that it was fictitious employment 
listed to obtain a loan discredited by judge despite lack of 
tax documents supporting
 
existence of job).
 
My colleagues also note the judge

s surmise that the 
documents showing concealed interim earnings could 
have been forgeries created by Diaz and Ogando to o
b-
tain a mortgage. But the judge concluded that 

the record 
does not show that thi
s was the case.

  
Therefore, contr
a-
ry to the majority, the judge did not 

cast doubt

 
on his 
own finding that the Respondent met its burden of sho
w-
ing willful concealment of higher earnings than those 
reported to the Acting General Counsel.   
 
Finally, the
 
majority notes that Ogando

s tax returns, 
which the judge did not mention, are consistent with the 
interim earnings he reported and contradict the evidence 
of concealment. I disagree.  As the Board recognized in 
Parts Depot
, supra at 157, under the table 
employment is 
not an unheard of phenomenon. Ogando

s tax returns 
were before the judge on remand when he made his cre
d-
ibility determinations.  The judge

s discrediting of Oga
n-
do

s
 
testimony necessarily extended to discrediting the 
accuracy of tax returns prepared by him.  Further, the tax 
returns are specifically contradicted by other docume
n-
tary evidence, and the discredited testimony is the only 
basis for finding the returns to b
e dispositive.  My co
l-
leagues

 
decision to give the tax returns dispositive 
                                        
        
 
3
 
355 NLRB at 229.
 
4
 
I
ndeed, my colleagues find it 

unnecessary

 
to pass on the very 
credibility determinations that the Board previously viewed as essential 
when it remanded this case. 
 
weight is inconsistent with the purpose of the Board

s 
remand and the resultant credibility findings.
 
Moreover, this is not a situation where Ogando must 
either have lied to the Bo
ard and the Internal Revenue 
Service or lied to a mortgage lender and potential e
m-
ployer.  Assuming arguendo, as my colleagues suggest, 
that Ogando did lie about his income to a bank, it is di
f-
ficult to understand why this misconduct supports the 
veracity 
of his tax returns, and the backpay claim based 
on them.  If he was willing to game the system by ove
r-
stating income in order to obtain a bank loan, he could be 
just as willing to understate income in order to minimize 
his tax obligation or to maximize his
 
backpay award.   
 
The Respondent unlawfully discharged Ogando.  I 
agree fully with the majority that this violation of the Act 
must be appropriately remedied and that mere uncertai
n-
ty as to backpay should be resolved in favor of the bac
k-
pay claimant rathe
r than the respondent wrongdoer. 
While the majority acts in good faith and on the basis of 
a record we all wish was more conclusive, the evidence 
here meets the preponderance of the evidence standard 
for deliberate concealment under our precedent. Because 
my colleagues

 
backpay award departs from that prec
e-
dent, I respectfully dissent. 
 
 
Kathy Drew King Esq., 
for the General Counsel.
 
Steven B. Chesler Esq., 
for the Respondent.
1
 
SECOND SUPPLEMENTAL 
DECISION
 
R
AYMOND 
P.
 
G
REEN
, Administrative Law Judge.  On May 
28, 2010, the Board issued its Decision at 355 NLRB 
228
, r
e-
manding this case to me for further findings.  Although the 
Board adopted certain findings, it remanded this matter in order 
to determine what if any backpay amo
unts are owed to Jeorge 
Ogando for the period from his discharge on August 28, 2001
,
 
until June 7, 2004. 
 
The principle issue here is whether Ogando willfully co
n-
cealed interim earnings or whether his testimony merely 



documentary evidence submitted by the Respondent, whether 

that Ogando had substantial interim earnings for 
the period in 
question so that his claim of net backpay for that period would 
be zero or at least far less than what is asserted by the General 
Counsel. 
 
On June 4, 2010, I sent a letter to the parties requesting their 
positions on this matter.  I also ask
ed them to advise me as to 
whether they thought that the hearing should be reopened for 
further evidence.  In pertinent part, I stated:
 
 

was employed by Royal Quality General Construction Inc. 
or 
                                        
        
 
1
 
By letter dated June 17, 2010, Steven B. Chesler stated that he had 
been retained by the 
Respondent to represent it for the remainder of the 
proceedings. 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
620
 
any entity operated by Angel Diaz and the evidence that do
c-
umentation such as W2 and income statements in the name of 
that company were submitted to a bank in connection with a 
sizeable mortgage given to him.  Since it was stipulated that 
these document
s were in fact submitted to the bank in relation 

would be nice to know how and by whom these documents 
were created.  
 
 
By letter dated June 16, 2010, the General Counsel advised 
me that it was
 

called for or necessary.  
 

d-
vised me of his position regarding the remand; asserting that 
the record as it stands would support the conclusion that 
Oga
n-
do had substantial interim earnings for the period in question 
and did not tell the truth regarding those earnings.  He also 

i-

v-
er, the
 
Respondent did not identify any particular witnesses that 
it would call or identify what their testimony might be.  In su
b-

down the realtor that was assisting Ogando, Diaz and Rivera 
with the 

 
It seems highly unlikely to me that the realtor could be loca
t-
ed or that it would be possible, at this point in time, to ascertain 
how the loan documents were created.  Therefore, I think that it 
would be futile to reopen the hearing. 
 
As noted above, Ogando was illegally discharged on August 
28, 2001.  He testified that he did not start looking for work 
until November 2001 which is 
9
 
weeks after his discharge.  
Ogando attributed his failure to look for work during this per
i-
od because of
 
the September 11, 2001
,
 
attack on the World 

think that it is a nonsequiter.  Despite the attack, the New York 

could conclude that n
o jobs were available and therefore that it 
would be future to look for work.  
 
In 
Grosvernor Resort
, 350 NLRB 1197 (2007),  the Board 
held that discriminatees who fail to commence a search within 
the 
2
-
week period after their discharge will not begin to a
ccrue 
backpay until they commence a proper search.  Even assuming 
that the Board may determine that 
2
 
weeks is an unreasonably 

2
-
month delay in commencing 
his job search seems to me to be excessive.  On this basis, I 
therefor
e will deny him backpay for the 3
d
 
quarter of 2001 and 
for
 
5
 
weeks of the 4
th 
quarter of 2001.  Thus, for 
q
uarter four 
of 2001, his gross backpay would be $430 times 8 or $3440.  
As his testimony that he had no interim earnings in 2001 was 
not challenged b
y any contrary evidence, his net backpay for 
that quarter would be $3400. 
 
The more serious question involves backpay for the period 
from the beginning of 2002 until June 7, 2004. 
 
The Respondent introduced into evidence a W
-
2 form for 
Ogando that was subm
itted with a mortgage application for a 
house in Brooklyn, New York
,
 
that Ogando purchased in par
t-
nership with Angel Diaz. This W
-
2 form stated that for the year 
2002, Ogando earned $66,123 from a company called Royal 
Quality General Construction Inc., a c
ompany, alternatively 
called Royal Roofing, and which was owned by Angel Diaz.  
Angel Diaz was described as being a good friend of Ogando 
and given that relationship and their partnership in the purchase 
of the house, I would not view Diaz as being a disin
terested 
witness.  I also note that Diaz testified that he allowed Ogando 
to falsely assert that he was employed by his company when 
Ogando made a job application to Whole Foods. 
 
The Respondent also introduced into evidence pay stat
e-
ments that showed that
 
Ogando
 
was issued two checks in 2003 
from Royal Qu
a
lity General Construction.  These pay stat
e-
ments
 
also stated that his year to date earnings were $56,269
.
2
 
The General Counsel, after participating in a conference call 
with the bank that issued the mortg
age, agreed that the above
-
described documents were in fact submitted to the bank along 
with the mortgage application that was submitted by the real 
estate agent who arranged for the mortgage.  I can only assume 
that the W
-
2 and pay statement documents tha
t were submitted 
in support of the loan were submitted with the assent of Oga
n-
do. 
 
Given the documentary evidence showing that Ogando had 
higher substantial interim earnings in 2002 and 2003, the R
e-
spondent therefore has met its burden of showing that the 
di
s-
criminatee had higher interim earnings than what was claimed 
by the General Counsel in the 
s
pecification or what Ogando 
had originally told the General Counsel.  The burden therefore 

showing o

 
Ogando denied ever working for Royal Quality General 
Construction and this was corroborated by Angel Diaz.  But, 
there is no dispute that the documents showing that he had su
b-
stantial earnings from this company were submitted 
on his b
e-
half to a bank in order for him to obtain a $262,000 loan. Given 
these documents that had to have been submitted by him or 
submitted with his consent, I do not credit, on this record, O
g-

 
2002 
and 2003.  Nor do I credit the testimony of his friend Angel 
Diaz.
3
 
Moreover, I conclude that Ogando would have continued 
to work for Royal Quality General Construction, at a compar
a-
ble rate of pay, during the first 
5
 
months of 2004 until he was 
empl
oyed by Whole Foods.
 

earnings for each quarter of 2002, 2003
,
 
and the first and s
e-
cond quarters of 2004, exceeded the gross backpay
 
calculations 
                                        
        
 
2 
In
 
the original decision, I mistakenly asserted that the pay stat
e-

2006. This should have been for October 31, 2003. 
 
3 
This
 
case was originally heard before the subprime mortgage crisis 
became public.  Nor was I aware of what has been euphemistically 

estate agent to the bank were forgeries created to insur
e the approval of 
the mortgage application.  But the record does not show that this was 
the case.  Perhaps Ogando and Diaz wou
ld have testified, if the
 
case 
were reopened, that they participated in a fraudulent scheme with the 
realtor to obtain money from 
a bank. But the General Counsel does not 
think that the hearing should be reopened and no offer of proof was 
made to show this possibility. 
 
 ATLANTI
C VEAL
 
&
 
LAMB
,
 
INC
.
 
 
621
 
made on his behalf for those years; and/or (b) that for this per
i-
od of time, Ogando willfully concealed his interim earnings.   
 

2003
,
 
and the first and second quarters of 2004, is zer
o.  I also 
conclude that for 2001, his net backpay is $3400. I therefore 
amend my calculations and conclude that his net backpay, plus 
interest is $18,514 + $3400 = $21,914.
 
 
 
